I see no reason an insurance company cannot limit coverage to exclude expansion of a personal insurance policy into a commercial setting. A commercial driver presents a higher risk, for myriad reasons. What is wrong with an insurance company excluding New York taxi drivers from a family insurance policy? If the family consumer is rated equally with long-haul semitrailer drivers, who drive fifteen thousand miles each month, while the owner of a family automobile drives fifteen thousand miles a year, the cost of insurance for a family policy will surely escalate. The policy excludes commercial drivers from uninsured motorist coverage mandated by R.C. 3937.18 by its "for a fee" language, but only when recovery is sought under a family automobile policy. Truck drivers and cab drivers can obtain their own uninsured motorist coverage, presumably for a higher premium, and such will neither violate R.C. 3937.18 nor place an unacceptable burden upon the owner of a family automobile. I dissent.